Citation Nr: 0733681	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral hearing loss.

2.  Entitlement to service connection for Hepatitis C with 
chronic liver disease.

3.  Entitlement to service connection for major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
January 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Albuquerque, New Mexico.  A 
December 2002 rating decision granted service connection for 
bilateral hearing loss, assigning a 0 percent rating 
effective May 15, 2002.  In September 2004, the RO denied 
service connection for Hepatitis C and depression.  The 
claims file subsequently was transferred to the RO in Los 
Angeles, California.  The veteran was scheduled for a Board 
hearing in April 2005, but failed to appear or indicate any 
desire to reschedule.

VA medical records noting the veteran's psychiatric treatment 
were submitted, which are dated after the last supplement 
statement of the case addressing the service connection claim 
for major depressive disorder.  The veteran has not waived RO 
consideration of this evidence in the first instance.  
Therefore, a remand pursuant to 38 C.F.R. § 20.1304 is 
necessary.  The VA medical records also note the veteran's 
Hepatitis C diagnosis but do not contain any new evidence 
with regard to this disability and essentially are 
duplicative of information already reviewed by the RO.  
Therefore, a remand pursuant to 38 C.F.R. § 20.1304 for the 
Hepatitis C claim is not required.

The issue of service connection for major depressive disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no greater than 
Level II hearing loss in both ears.

2.  The preponderance of the evidence is against a finding of 
a relationship between the veteran's Hepatitis C and service.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.7, 4.85, 4.86 (2007).

2.  Hepatitis C was not incurred in or aggravated by active 
duty service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 and Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice 
regarding the Hepatitis C service connection claim in January 
2004 and May 2004.  The RO notified the veteran again in 
December 2004.  In June 2005, the RO notified the veteran 
regarding the initial increased rating claim for hearing 
loss.  While the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The veteran has not 
alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  

The VA letters did not provide the veteran with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection.  However, since no new 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to that aspect of the notice requirement was non-prejudicial.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the hearing loss disability.  A medical opinion 
was not provided regarding the service connection claim for 
Hepatitis C.  While the veteran has current a diagnosis of 
Hepatitis C, as discussed below, there is no evidence that 
the condition was incurred in or aggravated by service.  
Under these circumstances, VA's duty to assist doctrine does 
not require that the veteran be afforded medical examination.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the veteran with a medical 
examination absent a showing by veteran of a causal 
connection between the disability and service).  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased rating

The RO granted service connection for bilateral hearing loss 
in December 2002 assigning a 0 percent rating effective May 
15, 2002.  The veteran appealed this action asserting 
entitlement to a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and 
is determined by comparing the results of controlled speech 
discrimination tests with the average hearing threshold 
level.  The hearing threshold levels are measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz (cycles per second).  The Rating 
Schedule allows for such audiometric test results to be 
translated into a numeric designation, which range from Level 
I for essentially normal acuity to Level XI for profound 
deafness.  Based on the level of hearing impairment, a 
percentage evaluation is assigned to determine the level of 
compensation, ranging from noncompensable to 100 percent.  
Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

On authorized VA audiological evaluation in November 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
55
65
44
LEFT
25
30
55
60
43

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 84 percent in the left ear.  

These are the only audiological results available for 
purposes of rating the veteran's hearing loss.  A February 
2004 VA examination report was provided, but the examiner 
noted that he could not make any judgment regarding the 
veteran's hearing loss because of inconsistent responses, and 
the veteran chose to cease testing stating that a headache 
and his tinnitus prevented him from responding correctly.  An 
April 2005 VA audiological report shows an impression of 
functional hearing loss in both ears; however, the inter-test 
reliability was poor and the examiner was unable to determine 
pure-tone thresholds.  The veteran's volunteered thresholds 
were reportedly well above (poorer) than his speech reception 
thresholds.  The veteran was counseled regarding his test 
results and notified that without good inter-test reliability 
the examiner could not recommend amplification.

Taking into account the evidence set out above, the 
preponderance of the evidence is against an initial 
compensable rating for bilateral loss.  The November 2002 VA 
audiological findings when applied to the above cited rating 
criteria translate to literal designations of Level II 
hearing in both ears.  These findings support the assignment 
of a noncompensable (0 percent) hearing loss disability 
evaluation.  See C.F.R. §§ 4.85, 4.87, Tables VI and VII.  
The audiological evaluation does not show that the veteran's 
acuity falls under the exceptional patterns of hearing 
impairment as provided under 38 C.F.R. § 4.86 which applies 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Accordingly, application of 38 C.F.R. § 4.86 is not 
warranted.

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there is no identifiable period of time since the 
effective date of service connection, during which the 
bilateral hearing loss received a compensable rating.  Thus 
"staged ratings" are inapplicable to this case.

The preponderance of the evidence is against an initial 
evaluation in excess of 0 percent for bilateral hearing loss; 
and there is no doubt to be resolved.   Gilbert v. Derwinski, 
1 Vet. App. at 57-58.





Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.  In 
this case, the April 2004 statement of the case discussed the 
criteria for an assignment of an extraschedular evaluation 
for bilateral hearing loss.

There is no evidence that the veteran's disability picture is 
so unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  Frequent 
hospitalization or marked interference with employment is not 
demonstrated.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
hearing loss disability.  Having reviewed the record with 
these mandates in mind, there is no basis for further action 
on this question.

Service connection

The veteran seeks service connection for Hepatitis C with 
chronic liver disease.  He contends that he was diagnosed 
with Hepatitis C in service during basic training in 1958 at 
Camp Pendleton and that his fellow serviceman witnessed him 
indicated passing out during formation and being taken by 
ambulance to sick bay.  He stated that he was treated and 
released three days later.  He noted that he was later told 
by a VA examiner that he had contracted Hepatitis C.  The 
veteran's former fellow serviceman submitted a statement in 
April 2004 that he had witnessed the veteran contract 
Hepatitis C.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A May 2001 VA Veterans Outreach program record shows the 
veteran was clinically evaluated and it was noted that his 
Hepatitis C lab results were pending.  A February 2003 VA 
medical record notes that the veteran had blood tests in the 
past which suggested that he had been exposed to Hepatitis C 
and that further evaluation was necessary.  An October 2003 
VA medical record notes the veteran was referred for 
evaluation for chronic Hepatitis C.  VA medical records dated 
from 2003 to 2005 note subsequent treatment.  

However, there is no probative medical evidence of record 
relating the current diagnosis of Hepatitis C to service.

The service medical records are negative for diagnosis or 
treatment for any symptoms of Hepatitis C.  The veteran did 
not specifically state what event in service he believes 
caused his Hepatitis C.  He was given numerous vaccinations 
in 1958 but there is no medical evidence he contracted 
Hepatitis C as a result of this.  

The first diagnosis after service was in 2003.  Although an 
October 2003 VA medical record notes the veteran had a 
history of abnormal blood tests and chronic Hepatitis C, 
there is no medical evidence of a diagnosis prior to this 
record.  Additionally, there is no documented medical 
evidence of continuity of symptomatology indicative of 
Hepatitis C between discharge and clinical evaluation by VA 
39 years later.  See Savage v. Gober, 10 Vet. App. 488 
(1997).   

An October 2003 VA medical record notes risk factors include 
a history of tattoos and the fact that the veteran served 
during the Vietnam era.  While his Hepatitis C might be 
related to tattoos, the veteran's personnel records do not 
show service during the Vietnam era as his DD-Form 214 
reflects service dates from January 1958 to January 1962.

Although the veteran has argued that his current diagnosis of 
Hepatitis C is related to service, this is not a matter for 
an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
statements and his fellow serviceman's statement have been 
considered, they do not outweigh the medical evidence of 
record, which shows that there is no relation between the 
veteran's Hepatitis C and service.

The preponderance of the evidence is against the service 
connection claim for Hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for bilateral hearing loss is denied.

Entitlement to service connection for Hepatitis C with 
chronic liver disease is denied.


REMAND

VA medical records dated from November 2004 to May 2005 
showing psychiatric treatment were submitted after the last 
supplement statement of the case in November 2004 and RO 
consideration was not waived.  The Board, therefore, cannot 
review this evidence in the first instance.  38 C.F.R. 
§ 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

Issue a supplemental statement of the 
case (SSOC) addressing evidence submitted 
regarding the service connection claim 
for major depressive disorder, and 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


